Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Clear-Lite Holdings, Inc., on Form 10-Q for the period endingJanuary 31, 2011, as filed with the United States Securities and Exchange Commission on the date hereof, I, Paul E. Niedermeyer, Principal Executive Officer of Clear-Lite Holdings, Inc., certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q for the period ending January 31, 2011, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Quarterly Report on Form 10-Q for the period ending January 31, 2011, fairly presents, in all material respects, the financial condition and results of operations of Clear-Lite Holdings, Inc. Dated:March 22, 2011 /s/ Paul E. Niedermeyer Paul E. Niedermeyer Chief Financial Officer Principal Accounting Officer
